277 S.W.3d 890 (2009)
Laura RODEBAUGH, Claimant/Appellant,
v.
AMERISTAR CASINO, and Division of Employment Security, Respondents.
No. ED 92439.
Missouri Court of Appeals, Eastern District, Division Five.
March 10, 2009.
Laura Rodebaugh, St. Louis, pro se.
Shelly Kintzel, Division of Employment Security, Jefferson City, MO, for respondents.
Ameristar Casino C/O Unemployment Services, Arvada, CO, pro se.
NANNETTE A. BAKER, Chief Judge.
Laura Rodebaugh (Claimant) appeals the Labor and Industrial Relations Commission's (Commission) decision denying her application for unemployment benefits. We dismiss the appeal.
The Division of Employment Security (Division) concluded that Claimant was ineligible for unemployment benefits, because she was discharged from her employment for misconduct connected with work. Claimant appealed to the Appeals Tribunal, which dismissed her appeal. Claimant then filed an application for review with the Commission, which affirmed the Appeals Tribunal's decision. Claimant *891 has now filed a notice of appeal to this Court. The Division has filed a motion to dismiss Claimant's appeal, asserting it is untimely. Claimant has not filed a response to the motion.
In unemployment matters, an aggrieved party must file a notice of appeal to this Court from the Commission's decision within twenty days of the decision becoming final. Section 288.210, RSMo 2000. The Commission's decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000. Here, the Commission mailed its decision to Claimant on November 25, 2008. Therefore, the notice of appeal to this Court was due on or before Monday, December 29, 2008. Sections 288.200.2, 288.210; Section 288.240, RSMo 2000. Claimant faxed her notice of appeal to the Commission on January 8, 2009, which is untimely under section 288.210. The unemployment statutes have no provision for the filing of a late notice of appeal. McCuin Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). As a result, an untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal and we must dismiss it. Flotron v. Information Solutions Design, 238 S.W.3d 745, 746 (Mo. App. E.D.2007).
The Division's motion to dismiss is granted. The appeal is dismissed for lack of jurisdiction.
PATRICIA L. COHEN, J. and KENNETH M. ROMINES, J., concur.